UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6123


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

MARCO THOMAS MOORE,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:09-cr-01005-GRA-1; 6:12-cv-03101-GRA)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marco Thomas Moore, Appellant Pro Se.  Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Marco     Thomas    Moore     seeks    to     appeal       the    district

court’s         order     denying    relief     on     his    28     U.S.C.A.          § 2255

(West Supp. 2012) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.          § 2253(c)(1)(B)        (2006).        A      certificate           of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would       find    that     the    district      court’s      assessment          of    the

constitutional claims is debatable or wrong.                        Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003).            When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states      a    debatable    claim    of   the      denial    of    a    constitutional

right.      Slack, 529 U.S. at 484-85.

                We have independently reviewed the record and conclude

that Moore has not made the requisite showing.                           Accordingly, we

deny    a    certificate      of    appealability       and    dismiss      the    appeal.

We dispense        with     oral    argument    because       the    facts       and    legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3